Citation Nr: 1200111	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for pulmonary embolisms to include as secondary to a cervical spine disorder.

3.  Entitlement to service connection for sleep apnea to include as secondary to a service-connected disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  This case was subsequently transferred to the RO in White River Junction, Vermont.

The Veteran and his ex-wife testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in August 2011.  A transcript of this proceeding has been associated with the claims file.    

During the August 2011 Board Videoconference hearing the Veteran raised the issue of entitlement to service connection for headaches.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the Veteran's current cervical spine disorder with his military service.

2.  There is no evidence of pulmonary embolisms during military service, no indication of current pulmonary embolisms, and no competent medical evidence linking the Veteran's current history of pulmonary embolisms with his military service to include a service-connected disorder.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Service connection for pulmonary embolisms is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that a cervical spine disorder and pulmonary embolisms are related to his military service from March 1977 to March 1981.  Specifically, the Veteran notes that his service treatment records show that he injured his cervical spine when he slipped on some ice in February 1979.  While the Veteran reinjured his cervical spine during a post-service May 1988 motor vehicle accident, he contends that his current cervical spine disorder is related to the initial injury in service.  The Veteran also contends that he suffers from residuals of pulmonary embolisms, specifically; he is alleging service connection on a secondary basis as private medical records show that he contracted several pulmonary embolisms after undergoing cervical spine surgery in July 2005.  

Factual Background

The Veteran's service treatment records show that he slipped on some ice and fell, sustaining trauma to his head in February 1979.  Examination revealed a supple neck, pain with side bending, and full range of motion.  There was secondary paraspinous muscle spasm.  Deep tendon reflex (DTR) was 2+ and bilateral skull X-ray was within normal limits.  The Veteran's service treatment records also show significant complaints regarding low back pain.  Significantly, a June 1979 record shows complaints of mid back pain with a history of neck injury as a child.  X-ray examination at that time revealed a normal lumbar and cervical spine.  Significantly, with regard to the cervical spine, the X-ray report indicated that normal mineralization was present without evidence of fracture or subluxation.  All disc spaces were intact and arthritis changes were not demonstrated.  The soft tissues and atlanto-axial relationships were normal.  The Veteran continued to complain of low back pain on several occasions during military service, specifically in February 1980 and again in October 1980.  In a March 1981 report of medical history upon separation examination, he reported "yes" to "recurrent back pain."  

In April 1981, shortly after the Veteran's discharge from military service he submitted a claim for service connection for a back disorder and a scar of the right eyebrow.  In connection with this claim, he was afforded a VA examination in July 1981.  At that time the Veteran complained only of low back pain.  Range of motion testing of the cervical spine was normal and X-ray examination of the lumbar spine revealed slight rotary scoliosis.  By rating decision dated in November 1981 the RO granted service connection for slight rotary scoliosis, about 5 degrees, with discomfort in the low back, subjective and assigned a noncompensable disability rating effective March 28, 1981, the day after the Veteran's discharge from military service.  This noncompensable disability rating was continued by rating decision dated in October 1985.  

In March 1988 the Veteran submitted a claim for an increased rating for his low back disorder.  Private treatment records dated shortly after this application show that the Veteran was involved in a motor vehicle accident injuring his neck.  VA X-ray examination in October 1988 showed slight scoliosis of the thoracic spine at D9.  On VA examination in February 1989 the Veteran complained of constant pain in the middle and low back.  The impression was scoliosis of the dorsal spine, not progressive as well as rotary scoliosis of the lumbar spine.  By rating decision dated in March 1989 the RO recharacterized the Veteran's low back disorder as rotary scoliosis lumbar spine and increased his disability rating for the low back to 20 percent effective March 1988.  

In April 1991 the Veteran was afforded another VA examination.  At that time he reported a history of chronic back pain since 1979.  He indicated that he injured his back while in the Navy moving furniture and had experienced pain, discomfort, and stiffness in his upper back, between his shoulder blades and his beck, since 1979.  By rating decision dated in April 1991 the RO continued the 20 percent disability rating for the low back. 

In October 1993 the Veteran submitted a claim for an increased rating for his low back disorder.  He was afforded a VA examination in November 1993.  At that time he complained of back pain from the T10 level (thoracic spine) to the L4-L5 area (lumbar spine).  By rating decision dated in December 1993 the RO continued the 20 percent disability rating for the lumbar spine and assigned a separate 10 percent disability rating for chronic thoracic pain secondary to scoliosis.  

In May 2005 the Veteran submitted a claim for service connection for various disorders, to include a neck disorder.  At that time he also submitted a May 2005 private magnetic resonance imaging (MRI) scan of the cervical spine which showed disc and bone degenerative changes at C4-5, C5-6, and C6-7 as well as larger bulges coming closed to anterior aspect of cord with bilateral neural foraminal narrowing at C4-5 and C6-7.  No absolute canal stenosis or focal cord lesion was seen.  In July 2005 the Veteran underwent cervical spine fusion.    

He was afforded a VA spine examination in September 2005.  At that time the Veteran complained of constant and daily upper and lower back pain.  The examiner opined that the Veteran's mid upper back pain was likely referred pain from his cervical spine disease.  

In November 2005 the Veteran submitted a claim for service connection for pulmonary embolisms.  Specifically, he wrote that he experienced bilateral pulmonary embolisms secondary to his July 2005 cervical spine fusion.  Private treatment records dated in October 2005 confirm that the Veteran was treated for bilateral pulmonary embolisms.  

By rating decision dated in August 2006 the RO denied service connection for a cervical spine disorder and pulmonary embolisms.  Specifically, the RO found that while the Veteran's service treatment records show an in-service head injury in-service X-rays of the cervical spine were normal.  The RO also found that because service connection for a cervical spine disorder had been denied service connection for pulmonary embolisms was not warranted on a secondary basis.  

In his October 2006 notice of disagreement the Veteran argued that while an in-service X-ray of the cervical spine was normal, the Veteran's ultimate cervical spine disorder diagnosed by MRI would not have been seen on an X-ray.  He also argued that his service-connected thoracic spine disorder was, in reality, referred pain from the cervical spine.  Also, the Veteran submitted a March 2007 statement from his ex-wife in which she indicated that the Veteran had suffered from chronic neck pain and sleeping difficulties as early as 1981, when she first began dating him.  

In response to the Veteran's contentions, he was afforded another VA spine examination in October 2008.  At that time the Veteran reported pain in the muscles in the upper back.  He indicated that while the neck would bother him on occasion, the pain was mostly located in the upper back muscles.  He reported an onset of the pain in 1979.  The Veteran reported intermittent neck pain with the upper back pain.  The pain in the neck would last days to weeks.  The pain was described as sharp, achy, and dull with tightness. 

The examiner reviewed the claims file in detail and specifically noted the Veteran's February 1979 in-service injury, post-service complaints of low and upper back pain with a May 1988 motor vehicle accident resulting in neck pain, the May 2005 MRI of the cervical spine along, and the Veteran's current treatment records.  Upon review of the record the examiner opined that the Veteran's current cervical spine disorder was not related to symptoms treated while on active duty in February 1979. Significantly, the examiner noted that the Veteran had a normal cervical spine X-ray in 1979 and had an abnormal cervical spine X-ray in February 2005.  In 1988 the Veteran reported to his private physician a motor vehicle accident involving his neck.  The October 2008 VA examiner further wrote that it was unlikely that the Veteran's cervical spine disorder caused his thoracic spine disorder.  Specifically, the examiner wrote that since the July 2005 cervical spine surgery did not correct the complaints of spasms in the mid thoracic region, if the mid thoracic pain/spasms were caused by the neck problems, as the Veteran alluded to, then all symptoms would have resolved with the July 2005 cervical spine fusion surgery.  

As above, the Veteran testified before the undersigned at a Board Videoconference hearing in August 2011.  During this hearing the Veteran testified that he did not experience chronic neck pain during service or after service.  Rather, the Veteran indicated that he only occasionally experienced neck pain.  The Veteran also testified that while he did injure his neck during a post-service May 1988 motor vehicle accident, the injury was slight and he fully recovered within one month of the accident.  The Veteran further argued that his cervical spine disorder should be service-connected because it causes pain to his thoracic spine and implied that his thoracic spine disorder should be recharacterized as a cervical spine disorder since the cervical spine disorder causes the thoracic spine pain.  He also testified that he does not suffer from current pulmonary embolisms but must be watched carefully as he is susceptible to recurrent pulmonary embolisms due to the July 2005 cervical spine fusion surgery.    

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Disability which is proximately due to or the result of a service-connected disease or injury shall also be service-connected.  38 C.F.R. § 3.310.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes; however, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).

Analysis

1.  Cervical Spine

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  While there is evidence that the Veteran injured his low back and head in service there is no medical evidence showing subsequent complaints of neck pain (as opposed to low back pain) until a post-service May 1988 motor vehicle accident and no evidence of an actual cervical spine disorder until 2005, approximately 25 years after the Veteran's separation from military service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxon v. Goober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Also, the October 2008 VA examiner opined that the Veteran's current cervical spine disorder was not related to symptoms treated while on active duty in February 1979.  Significantly, the examiner reviewed service and post-service treatment records in making this opinion.  The October 2008 VA examiner further opined that it was unlikely that the Veteran's cervical spine disorder caused his thoracic spine disorder, however, even if the Veteran's cervical spine disorder caused his thoracic spine disorder the Veteran is also ready service connected for a thoracic spine disorder and there is no evidence or allegation that the thoracic spine disorder caused the cervical spine disorder.  With regard to the possibility that the Veteran's cervical spine disorder was caused or aggravated by his service-connected disorders the Board notes that the October 2008 VA examiner's opinion that the Veteran's cervical spine disorder is related to a post-service May 1988 motor vehicle accident and that the Veteran's cervical spine disorder is not related to a thoracic spine disorder refutes such an assertion.          

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has testified that he did not experience chronic neck pain during service or after service.  Rather, the Veteran indicated that he only occasionally experienced neck pain.  Furthermore, the Veteran contends that the only effect of his cervical spine disorder is that it causes pain in his thoracic spine for which service connection is already in effect.  For these reasons, continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements.  Moreover, there is no medical evidence in the record that links any current cervical spine disorder to an incident of the Veteran's active military service.  Rather, the evidence suggests that the Veteran's current cervical spine disorder is attributable to the May 1988 post-service motor vehicle accident, many years after service.  As such, service connection for a cervical spine disorder is not warranted.  
 
2. Pulmonary Embolisms

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for pulmonary embolisms to include as secondary to a service-connected disorder.  There is no evidence of pulmonary embolisms in service, and no record of pulmonary embolisms until after the Veteran's July 2005 cervical spine surgery, approximately 24 years after the Veteran's discharge from military service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  There also is no medical evidence in the record that links any current pulmonary embolisms to any incident of the Veteran's active military service, to include a service-connected disorder.  While it appears that the Veteran's pulmonary embolisms are related to the July 2005 surgery for his cervical spine, service connection for a cervical spine disorder is not in effect.  Therefore, service connection for pulmonary embolisms on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.  Furthermore, during the August 2011 Board Videoconference hearing the Veteran testified that he does not suffer from current pulmonary embolisms but must be watched carefully as he is susceptible to recurrent pulmonary embolisms due to the July 2005 cervical spine fusion surgery.  While the medical record shows that the Veteran has previously been diagnosed with pulmonary embolisms, service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in August 2005, November 2005, and March 2006.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for pulmonary embolisms is denied.  


REMAND

Service treatment records show complaints of insomnia in August 1978.  Furthermore, in the Veteran's March 1981 report of medical history upon separation he reported "yes" to "frequent trouble sleeping."  Moreover, a review of the claims file shows that the Veteran was diagnosed with sleep apnea as early as October 2003.  The Veteran contends that his sleep apnea is related to either his chronic low back pain or depression.  Given the Veteran's assertion that his sleep apnea is the result of a service-connected disorder, the Veteran should be afforded an appropriate VA examination to resolve this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his sleep apnea and the relationship, if any, between this disorder and the Veteran's military service, to include his service-connected disorders.  The claims file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is requested to express an opinion as to the following:  

a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed sleep apnea was incurred during the Veteran's military service?

b) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed sleep apnea was caused by the Veteran's service-connected disorders?

c) Is it at least as likely as not that the Veteran's service-connected disorders have aggravated the Veteran's currently diagnosed sleep apnea?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep difficulties present (i.e., a baseline) before the onset of the aggravation. 

Complete rationale for any opinion expressed should be provided.    

2.  After the development requested above has been completed to the extent possible, readjudicate the appellant's claim.  If any benefit sought continues to be denied, issue an SSOC to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


